DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 05/28/2020, in which, claims 1-8 and 10-17 remain pending in the present application with claims 1 and 10 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 28, 2020 and November 17, 2020 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 8, 10-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 20140195916 A1, hereinafter referred to as “Kwon”).
Regarding claim 1, Kwon discloses a video editing method, comprising: 
acquiring an editing instruction (see Kwon, paragraph [0101]: “the editing mode for editing a video can be entered in various situations including activating an application for a video editing in response to a user's command input, paging an application for a video editing in an application for a video playback and the like”); 
calling a template video according to the editing instruction, and acquiring a time axis representing duration of the template video (see Kwon, paragraph [0102]: “Once an editing target video is selected in the editing mode, the controller 180 analyzes attribute information on the editing target video and can then visualize the analysis result on a time axis (S420). In this instance, the attribute information of the editing target video may include information (e.g., a background change in accordance with a movement of a character, a change of surrounding audio, etc.) that may have a different value per time depending on a content of the corresponding video”); and 
overlaying the time axis on a progress bar of an editing video to indicate, by a combination of the time axis and the progress bar, a position of the template video in the editing video (see Kwon, FIG. 12 (a)-(d) and paragraphs [0141]-[0144]: “a progress bar 1221 for indicating that the played image 1210 corresponds to where-about on a time axis can be displayed on the graph region 1220 together … Referring to FIG. 12( b), if a prescribed touch command is input to the graph region, a section start rod 1223 and a section end rod 1225 can be displayed. In addition, a thumbnail 1231 corresponding to a location of the section start rod 1223 and a thumbnail 1233 corresponding to a location of the section end rod 1225 can be displayed on the thumbnail region 1230”).
 claim 2, Kwon discloses the video editing method according to claim 1, wherein the calling a template video according to the editing instruction, and acquiring a time axis representing duration of the template video, comprises: 
calling a plurality of template videos according to the editing instruction, and acquiring time axes of the plurality of template videos respectively (see Kwon, paragraph [0113]: “As the editing mode is entered, the controller 180 analyzes attribute information per time slot by analyzing the editing target video and then displays the analyzed attribute information on a time axis. For instance, referring to FIG. 5( b), in the editing mode, a thumbnail 520′ of the editing target video is displayed on a top end and a tab region 530 for selecting a type of the attribute information is displayed below the thumbnail 520′”); and 
performing differential rendering on the time axes of the plurality of template videos separately, so that the time axes of the plurality of template videos are different from each other visually (see Kwon, paragraph [0099]: “when editing a video in a mobile terminal, a plurality of attribute information are analyzed for editing a target video. In addition, the analyzed attribute information is visualized on a time axis. Therefore, a user can conveniently obtain properties of the corresponding video”).
Regarding claim 3, Kwon discloses the video editing method according to claim 2, wherein after overlaying the time axis on the progress bar of the editing video to indicate the position of the template video in the editing video by the combination of the time axis and the progress bar, the method further comprises: 
acquiring a revoking instruction (see Kwon, paragraph [0159]: “If the user drags the part (i.e., the selected section) between the two indicators on the progress bar in a bottom direction, the controller 180 can create an editing information for deleting to edit the corresponding part”); and 
deleting, according to the revoking instruction, at least one of the template videos by following a stack policy based on a chronological order in which the plurality of template videos 
Regarding claim 8, Kwon discloses the video editing method according to claim 2, wherein the differential rendering comprises setting color values for the time axes of the plurality of template videos separately, so that the time axes of the plurality of template videos are different from each other visually (see Kwon, paragraph [0104]: “The visualization means that the analyzed attribute information mentioned in the above description is displayed in a prescribed figure (e.g., a graph, a color, a combination of the graph and color, etc.) on a time axis in order for a user to visually recognize a change of the attribute information in accordance with a flow of time. In addition, the editing target video may be saved in the memory 160 of the mobile terminal 100”).
Claim 10 is rejected for the same reasons as discussed in claim 1 above. In addition, Kwon also discloses an intelligent mobile terminal, comprising: 
one or more processors (see Kwon, paragraph [0081]: “The controller 180 typically controls the overall operations of the mobile terminal 100”); 
a memory (see Kwon, paragraph [0075]: “The memory 160 is generally used to store various types of data to support the processing, control, and storage requirements of the mobile terminal 100”); and 
one or more application programs, wherein the one or more application programs are stored in the memory and are configured to be executed by the one or more processors, and the one or more application programs (see Kwon, paragraph [0085]: “The software codes can be implemented with a software application written in any suitable programming language and may be stored in memory such as the memory 160, and executed by a controller or processor, such as the controller 180”).
Claim 11 is rejected for the same reasons as discussed in claim 2 above.
Claim 12 is rejected for the same reasons as discussed in claim 3 above.
Claim 17 is rejected for the same reasons as discussed in claim 8 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Horajoh (US 20160307604 A1, hereinafter referred to as “Horajoh”).
Regarding claim 4, Kwon discloses all the claimed limitations with the exception of the video editing method according to claim 1, wherein after overlaying the time axis on the progress bar of the editing video to indicate the position of the template video in the editing video by the combination of the time axis and the progress bar, the method further comprises: acquiring a clicking instruction, and calculating a coordinate of a clicking position corresponding to the clicking instruction; determining whether the coordinate of the clicking position is within a coordinate region of the time axis; and updating, in response to the coordinate of the clicking position of the clicking instruction being within the coordinate region of the time axis, a position of the time axis according to a sliding instruction as acquired, to update the position of the template video in the editing video.
Horajoh from the same or similar fields of endeavor discloses the video editing method according to claim 1, wherein after overlaying the time axis on the progress bar of the editing video to indicate the position of the template video in the editing video by the combination of the time axis and the progress bar, the method further comprises: 
acquiring a clicking instruction, and calculating a coordinate of a clicking position corresponding to the clicking instruction (see Horajoh, paragraph [0210]: “the touch panel or the mouse that constitutes the input apparatus 110 keeps being tapped or clicked, by which the link area information (i.e. the coordinate information, the time information, the time point information, etc.) is successively generated between the video times t5 and t6”); 
determining whether the coordinate of the clicking position is within a coordinate region of the time axis (see Horajoh, paragraph [0213]: “it is further determined whether or not the input of the coordinate information from the position input unit 105 or its original position signal is stopped (step S20). In the determination here, for example, if the input apparatus 110 is a mouse, it may be monitored whether or not a left button of the mouse is released”); and 
updating, in response to the coordinate of the clicking position of the clicking instruction being within the coordinate region of the time axis, a position of the time axis according to a sliding instruction as acquired, to update the position of the template video in the editing video (see Horajoh, paragraph [0211]: “As illustrated in FIG. 18, for example, the position of the automobile in the video in the screen of the display 120 is moved from the position c5 to the position c6 in correspondence with to the video time t5 changing to the video time t6. Between the video times t5 and t6, the frame mark is forced to follow the movement of the automobile in the screen of the display 120 by the manual operation by the user of the input apparatus 110, for example, by the manual operation using the user's vision, such as sliding the touch panel while the touch panel keeps being tapped, or moving the mouse while the mouse keeps being clicked”).
Horajoh with the teachings as in Kwon. The motivation for doing so would ensure the system to have the ability to use the interface apparatus disclosed in Horajoh to generate an object area information including coordinate information, the time information and the time point information in response to a mouse click; to determine whether or not the input of the coordinate information from the position after the mouse click; to update corresponding coordinate information and time information by sliding the touch panel while the touch panel keeps being tapped, or moving the mouse while the mouse keeps being clicked and to set a frame mark where in the frame work is relative coordinates of the video to the entire image area  thus identifying a coordinate of a clicking position corresponding to the acquired clicking instruction; determining whether the coordinate of the clicking position is within a coordinate region of the time axis and updating a position of the time axis according to a sliding instruction as acquired in response to the coordinate of the clicking position of the clicking instruction being within the coordinate region of the time axis in order to update the position of the template video in the editing video therefore improving user experience by improving the accuracy of video editing.
Regarding claim 5, the combination teachings of Kwon and Horajoh as discussed above also disclose the video editing method according to claim 4, wherein the updating, in response to that the coordinate of the clicking position of the clicking instruction is within the coordinate region of the time axis, a position of the time axis according to a sliding instruction as acquired, to update the position of the template video in the editing video, comprises: 
acquiring an X-axis coordinate from a coordinate of a touch position regularly (see Horajoh, paragraph [0184]: “as illustrated in FIG. 10, for example, a video, which is one example of the “motion picture content” according to embodiments or the present invention, comprises a plurality of frame videos, with respect to a video time t (i.e. a video time point t on a video time axis), which is one example of the “reproduction time” according to embodiments or the present 
calculating a displacement length of the coordinate of the touch position on the X axis within a preset first time span (see Horajoh, paragraph [0159]: “The time information is set to indicate a variable length of time according to whether or not the frame mark is moved. For example, in a time zone in which the frame mark is not moved or is moved a little, the time information is set to have a value of 10 second time information (“50S-60S” on the lowest row in FIG. 3). On the other hand, in a time zone in which the frame mark is moved or is moved a lot, the time information is set to have a value of 2 second time information (“30S-32S” on the fourth row from the top in FIG. 3)”); and 
adjusting the time axis along the progress bar by a same displacement length (see Horajoh, paragraph [0159]: “The “time information” is information indicating an elapsed time from setting of the frame mark corresponding to the link area information (in other words, a time duration on a reproduction time axis of motion picture content that is a target when the frame mark is set and moved), in units of seconds. The time information is set to indicate a variable length of time according to whether or not the frame mark is moved”).
The motivation for combining the references has been discussed in claim 4 above.
Claim 13 is rejected for the same reasons as discussed in claim 4 above.
Claim 14 is rejected for the same reasons as discussed in claim 5 above.
Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claim 1, and in view of Imagawa et al. (US 20040131278 A1, hereinafter referred to as “Imagawa”).
 claim 6, Kwon as discussed above also discloses the video editing method according to claim 1, wherein an editing region is provided in a display region under a video editing state, and a key frame image is preset in the template video (see Kwon, paragraph [0144]: “there is a method of applying a touch input of a specific pattern to the progress bar 1221, a method of simultaneously applying a touch input to a point at which each rod will be arranged, a method of enabling each rod to be displayed”).
Regarding claim 6, Kwon discloses all the claimed limitations with the exception of after overlaying the time axis on the progress bar of the editing video to indicate the position of the template video in the editing video by the combination of the time axis and the progress bar, the method further comprises: projecting an anchor point to the editing region that displays a frame image in the editing video, the anchor point being configured for determining a position to be overlaid by the key frame image; and acquiring a coordinate position of the anchor point, and overlaying the key frame image at the coordinate position of the anchor point.
Imagawa from the same or similar fields of endeavor discloses after overlaying the time axis on the progress bar of the editing video to indicate the position of the template video in the editing video by the combination of the time axis and the progress bar, the method further comprises: 
projecting an anchor point to the editing region that displays a frame image in the editing video (see Imagawa, FIG. 13 and paragraph [0140]: “the anchor point of the coordinate system is set up first. In the example, as indicated in FIG. 13, the anchor point is set up at (X0, Y0) that is the center of the original image”), the anchor point being configured for determining a position to be overlaid by the key frame image (see Imagawa, FIG. 13 and paragraph [0142]: “the positions of the key frames and the move locus that connects the key frames are set up in the time axis”); and
4acquiring a coordinate position of the anchor point, and overlaying the key frame image at the coordinate position of the anchor point (see Imagawa, FIG. 13 and paragraph [0141]: 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Imagawa with the teachings as in Kwon. The motivation for doing so would ensure the system to have the ability to use the image processing method disclosed in Imagawa to set up an anchor point of the coordinate system and to decide the positions of key frames on the coordinate system thus projecting an anchor point to the editing region that displays a frame image in the editing video and acquiring a coordinate position of the anchor point, and overlaying the key frame image at the coordinate position of the anchor point in order to allow user to adjust the coordinate position of the anchor point through an instruction information and to control and adjust the position of the key frame image.
Regarding claim 7, the combination teachings of Kwon and Imagawa as discussed above also disclose the video editing method according to claim 6, wherein the time axis is provided with an indicator icon for representing a specific position of the key frame image in the template video (see Kwon, paragraph [0114]: “In FIG. 5( b), as an item ‘all’ is selected from the tab region 530, changes according to the tile flow of all attribute information can be displayed as a combination of graphs and icons on the time axis. In doing so, in order to discriminate the attribute information from each other, the graphs respectively corresponding to the attribute information may differ from each other in color, thickness (boldness), shape (e.g., solid line, broken line, whole line, etc.) and/or the like. In addition, an icon indicating the property of the attribute information can be displayed together with the graph of the corresponding attribute information”).
The motivation for combining the references has been discussed in claim 6 above.
Claim 15 is rejected for the same reasons as discussed in claim 6 above.
Claim 16 is rejected for the same reasons as discussed in claim 7 above.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484   

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484